DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
 
Reasons for Allowance
Claims 1, 3-14 and 16-22 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 3-14  are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “an entirely of the side walls are positioned above the main layer” in conjunction with “the circumferential side walls of the housing are connected to the monolithic body by physically contacting a peripheral region of the monolithic body with the circumferential side walls” (see last 4 lines).  Also see applicant’s arguments (see nd last paragraph to page 8, 1st paragraph), which are persuasive.
Claims 16-20  are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 16 that requires “an entirely of the side walls are positioned above the main layer” in conjunction with “the circumferential side walls are spaced apart from the substrate by the first thickness of the mold compound in a direction orthogonal to a plane parallel to the substrate” (see last 4 lines).  Also see applicant’s arguments (see REMARKS of 1/10/2022, page 8, 2nd last paragraph to page 9, 2nd last paragraph), which are persuasive.
Similarly, claims 20-21  are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 21 that requires “an entirely of the side walls are positioned above the main layer” in conjunction with “the circumferential side walls of the housing being aligned with circumferential sidewalls of the base plate” (see last 4 lines).  Also see applicant’s arguments (see REMARKS of 1/10/2022, page 8, 2nd last paragraph to page 9, 2nd last paragraph), which are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892